Citation Nr: 1308751	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for hysterectomy with unilateral oophorectomy, claimed as uterus removal, one ovary removal pelvic inflammatory disease, cysts, cystitis, polyps, fibroids and hormonal imbalance.  




ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran served on active duty from January 1987 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

In the Form 9 Substantive Appeal received in January 2007, the Veteran requested a hearing at the RO with the Board.  She should be afforded the opportunity to have such a hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to have the Veteran scheduled for a hearing before a Veterans Law Judge at the earliest available date.  The Veteran should be notified of the scheduled date for the hearing.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


